DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This communication is in response to the communication filed on 02/10/2022.  
3.	Acknowledgment is made of Continuing Data: This application is a CON of 16/696,391 filed 11/26/2019, now PAT 10,970,062; which is a CON of 15/666,145 filed 08/01/2017 now PAT 10,514,901; which is a CON of 12/052,550 filed 03/20/2008 now PAT 9,753,712.
4.	After thorough search and examination of the present application and in light of the prior art made of record, claims 21-40 (renumbered 1-20) are allowed.  

Terminal Disclaimer
5.	The terminal disclaimer filed on 02/10/2022 disclaiming the terminal portion of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted; reference Patent Application(s): Patents 10,970,062 - 10,514,901 and 9,753,712; has been reviewed and approved.  The terminal disclaimer has been recorded.

Reason for Allowance
6. 	None of the references presented on PTO-892 and IDS teach or fairly suggest the combination of elements, as recited in the independent claims.  
More specifically, the prior art of records does not specifically suggest the “a reduced-functionality second version of the application, and application-specific data objects, a selected portion of the second object hierarchy including the reduced-functionality second version of the application and the application-specific data objects; synchronizing the selected portion of the second object hierarchy including the reduced-functionality second version of the application and the application-specific data objects with the stored first object hierarchy; and executing the reduced-functionality second version of the application to render the application-specific data objects.” as specified by independent claims.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Contact Information
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /FRANCISCO J APONTE/ Primary Examiner, Art Unit 2198 
02/21/2022.